AO 245B (Rev 02118)   Judgment ma Crurunal Case
                      Sheet 1



                                       UNITED STATES DISTRICT COURT
                                                         Eastern District of Pennsylvania
                                                                               )
                UNITED STATES OF AMERICA                                       )   JUDGMENT IN A CRIMINAL CASE
                                  v.                                           )


                      MARVIN PONDER
                                                       FILED ~                     Case Number:            DPAE2: l 7CR00023 l-OO I

                                                       DEC. 1 4 2018           ~   USM Number:              76554-066

                                                  KATE B~~KMAN, Clerk ))           Marc Rickles1       E~
                                                                                   Defendant's Attorney
                                                  BY              Dep. Clerk
THE DEFENDANT:
~ pleaded guilty to count(s)       1-13 - - -                                            ---              --    -- - - - - - - -
0   pleaded nolo contendere to count(s)
    which was accepted by the court.
D   was found guilty on count(s)       __
    after a plea of not guiltv.

The defendant is adjudicated guilty of these offenses:

Title & Section                 Nature of Offense                                                              Offense Ended           Count
18:1343 and 2(b)                Wire fraud                                                                     April 2013               1-13




       The defendant is sentenced as provided in pages 2 through           __7 _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D    The defendant has been found not guilty on count(s)

D    Count(s)                                            D   is      D   are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.




                                                                           Gerald J.   J,:>a~rt,     United States Oistrict Judge_ _
                                                                           Name and Title of Judge


                                                                           Date si_gQ_ed: _   ~~/13 //8 .
AO 245B (Rev 02118)   Judgment m Crttrunal Case
                      Sheet 2 - Impnsonment
                                                                                                      Judgment - Page     2    of   7
 DEFENDANT:                 MARVIN PONDER
 CASE NUMBER:               l 7-CR-231


                                                             IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
 12 MONTHS AND I DAY. This term consists of 12 months and 1 day on each of Counts 1-13, such terms to run concurrently.




      [8J The court makes the following recommendations to the Bureau of Prisons:
          It is recommended that the defendant participate in the Bureau of Prisons Inmate Financial Responsibility Program.
          It is recommended that the defendant participate in a mental health program.




      D   The defendant is remanded to the custody of the United States Marshal.

      D   The defendant shall surrender to the United States Marshal for this district:

          D                                       D   a.m.    D   p.m.     on
          D   as notified by the United States Marshal.

      [8J The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          [8J before 2 p.m. on      _}~ 221 2_0_1_9__

          D   as notified by the United States Marshal.
          D   as notified by the Probation or Pretrial Services Office.



                                                                   RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                          to

 at                                           ___ , with a certified copy of this judgment.



                                                                                                     CNITED ST ATES MARSHAL




                                                                          By
                                                                                                 .          -
                                                                                               DEPUTY UNITED ST ATES MARSlW,
AO 245B (Rev 02118) Judgment m aCrunmal Case
                     Sheet 3 - Supervised Release
                                                                                                      Judgment-Page     3_ __   of       1
DEFENDANT:                MARVIN PONDER
CASE NUMBER:               17-CR-231
                                                     SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
3 YEARS. This term consists of3 years on each of Counts 1-13, all such terms to run concurrently.




                                                    MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
               pose a low risk of future substance abuse. (check if applicable)
4.     ~ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
 5.    ~ You must cooperate in the collection of DNA as directed by the probation officer. (check      if applicable)
 6.    D    You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.    D    You must participate in an approved program for domestic violence. (check if applicable)

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
AO 245B (Rev 02118)    Judgment tn a Crimmal Case
                       Sheet 3A - Superv1sed Release
                                                                                               Judgment-Page _ _4 _         of         7
DEFENDANT:                   MARVIN POI\.TIER
CASE NUMBER:                 17-CR-231

                                      STAND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
       time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
       the court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If
       notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
       within 72 hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
       to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least
        I 0 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
IO.     You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
       was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
       tasers).
I I.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
        first getting the permission of the court.
12.     If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
        require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
        person and confirm that you have notified the person about the risk.
I 3.    You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
AO 2458 (Rev 02/18)   Judgment ma Crlilllilal Case
                      Sheet 38 -- Supervised Release
                                                                                                      Judgment-Page      5       of       7
DEFENDANT:               MARVIN PONDER
CASE NUMBER:              17-CR-231

                                    ADDITIONAL SUPERVISED RELEASE TERMS

The defendant shall participate in a mental health program for evaluation and/or treatment and abide by the rules of any such program
until satisfactorily discharged. Specifically, the defendant shall participate in Magistrate Judge Hey's mental health protocol.

The defendant shall refrain from the use of alcohol and shall submit to testing to ensure compliance. It is further ordered that the
defendant shall participate in alcohol treatment and abide by the rules of any such program until satisfactorily discharged. The defendant
shall also refrain from the illegal possession and/or use of drugs and shall submit to urinalysis or other forms of testing to ensure
compliance. It is further ordered that the defendant shall participate in alcohol and drug treatment and abide by the rules of any such
program until satisfactorily discharged.

The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income tax returns
upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer in the investigation of his
financial dealings and shall provide truthful monthly statements of his income.

The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval of the
probation officer, unless the defendant is in compliance with a payment schedule for any restitution obligation. The defendant shall not
encumber or liquidate interest in any assets unless it is in direct service of the restitution obligation or otherwise has the express approval
of the Court.
AO 24SB (Rev 02118)       Judgment ma Cnminal Case
                          Sheet S - - Crunmal Monetary Penalties
                                                                                                                               Judgment - Page _6_     of      7
 DEFENDANT:                       MARVIN PONDER
 CASE NUMBER:                     17-CR-231
                                                   CRIMINAL MONETARY PENALTIES
         The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                                   Assessment                              JVTA Assessment*                             Fine            Restitution
 TOTALS               $            1,300.00                        $                                              $     0.00        $   321,200.00



                                                                                              • An Amended Judgment in a Criminal Case (AO 245CJ
 D       The determination of restitution is deferred
                                                                                              will be entered
 until after such determination.

 [8l      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

          If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
          otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
          victims must be paid before the United States is paid.

 Name of Payee                                          Total Loss**                                        Restitution Ordered                  Priority or
 Payable to Clerk, U.S.
 District Court

 Department of Veterans                                    $321,200                                             $321,200
 Affairs
 Debt Management
 Center, 389
 P.O. Box 11930
 St. Paul, MN 55111-
 0930
 Re: VA File No:
 (Docket No. 17-231)




 TOTALS                                                                                                     $     321~~

 D        Restitution amount ordered pursuant to plea agreement $

 D        The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
          fifteenth day after the date of the judgment, pursuantto 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
          to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  D       The court determined that the defendant does not have the ability to pay interest and it is ordered that:

          [gl         the interest requirement is waived for the                    D       fine      [8l       restitution.

          D           the interest requirement for the                 D     fine       D     restitution is modified as follows:


  *    Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
  **   Findings for the total amount oflosses are required under Chapters 109A, 110, 11 OA, and l 13A of Title 18 for offenses committed on
       or after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev 02/18)         Judgment ma Cnmmal Case
                            Sheet 6 - Schedule of Pavments
                                                                                                         Judgment -   P~e   _--01__ of          7
 DEFENDANT:                      MARVIN PONDER
 CASE NUMBER:                    l 7-CR-231

                                                             SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     [gj Lump sum payment of$               322,500 _ _ due immediately, balance due

               D       not later than                               , or
                                                                  --
               [gj     in accordance with D       c     D    D,   D E, or     [gj F below; or

 B     D       Payment to begin immediately (may be combined with           oc.        DD, or      D F below); or

 C     D       Payment in equal       _ _ __ __ (e g. weekly, monthly, quarterly) installments of $        _ _               over a period of
                               (e g, months or years), to commence _ _       _ (e g. 30 or 60 days) after the date of this judgment; or

 D     D       Payment in equal      _ _ _ _ (e . g, weekly, monthly, quarterly) installments of $                _ _      over a period of
           _         _ _ __ (e . g. months or years}, to commence             _(e.g. 30 or 60 days) after release from imprisonment to a
               term of supervision; or

 E     D       Payment during the term of supervised release will commence within _· - - __ _ (e . g. 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     [gj Special instructions regarding the payment of criminal monetary penalties:
               The restitution is due immediately. It is recommended that the defendant participate in the Bureau of Prisons Inmate Financial
               Responsibility Program and provide a minimum payment of $25.00 per quarter towards restitution. In the event the restitution is
               not paid prior to the commencement of supervision, the defendant shall satisfy the amount due in monthly installments of not less
               than $150, to commence 30 days after release from confinement. The defendant shall notify the United States Attorney for this
               district within 30 days of any change of mailing address or residence that occurs while any portion of the restitution remains
               unpaid.

 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 [gj   Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (tncludtng defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.
       Shawn Edmonds 18-70 ($421,857), Emesteen Vaughn 17-230 (TBD), Josette Phillips 18-64 (TBD)




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:



 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
